USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC#:
as
UNITED STATES DISTRICT COURT DATE FILED: _Q-G-20 _
SOUTHERN DISTRICT OF NEW YORK
x
LESHAWN DAWSON, :
Plaintiff,
1:19-CV-1496(ALC)
-against-
ORDER
SPORTSMAN’S GUIDE, LLC,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On May 13, 2019, Defendant The Sportsman’s Guide filed a letter motion requesting a
pre-motion conference on an anticipated motion to dismiss. On July 19, 2019, Plaintiff filed a
response and requested leave to amend his complaint. Defendant’s motion for a pre-motion

conference is DENIED and the Court sets the following briefing schedule:

Plaintiff's Amended Complaint: February 27, 2020
Defendant’s Motion to Dismiss: March 26, 2020
Plaintiff’s Opposition: April 23, 2020
Defendant’s Reply, if any: May 7, 2020

sO ORDERED. Ion / (C9

Dated: February 6, 2020

 

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 
